Hinman, J.
The point in dispute in this case, was carefully examined, and settled by this court, in the case of Camp v. Bates, 11 Conn. R., 487, and can not now be considered an open question. It is suggested, however, that the decision in that case, is not an authority.against the defendant here, for the reason, that the question is not raised upon the general statute against usury, as it stood previous to *5781849, but upon the.last clause of the act of that year, which provides that the provisions of the third section of that act shall apply, not only to cases where usurious interest is reserved, or taken, at the inception of the contract, but also to cases where interest, beyond the rate allowed by lq,w, is taken or reserved for further forbearance of loans previously made. Rev. Stat. 1854, pp. 867; 868.
But it appears to us, that by the expression, “beyond the rate allowed by law,” as used in the act of 1849, the legislature did not mean to make a distinction between usurious interest and any other kind of interest, which, though not strictly considered to be usurious, they denominated, or characterized, as interest beyond the rate allowed by law. All that was meant by this form of expression was, that the provisions of that section should extend, as well to cases where usurious interest was reserved, or taken for further forbearance of former loans, previously made at the legal rate of interest, as to cases where the usurious interest is reserved, or taken, at the time when the contract is first made. With this view of the meaning of the act of 1849, it is obvious that the decision in the case of Camp v. Bates, which can not be distinguished from this case, in respect to the facts upon which it was made, becomes a controlling authority, which we have no right to disregard, even if we wished to do so. But we believe, with the court in that case, that the taking of compound interest can not, per se, be considered usurious; and an agreement to pay it, made after the interest has become due, on a contract reserving interest to be paid annually, or at stated periods, is not only legal, but is generally just.and equitable, as founded upon a moral and equita•able consideration. There is therefore no error in the judgment complained of.
In this opinion the other judges concurred except Waite, C. J., who was disqualified.
Decree affirmed.